Title: To James Madison from Benjamin Henry Latrobe, 12 March 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir
Capitol March 12th. 1809.
Previously to the establishment of arrangements for carrying on the work during the ensuing Season, I beg to lay before you a proposition of which I hope to receive your approbation, and which I beg specially to explain on account of the personal interest I appear to have in it.
Independently of my Salary, the expenses of the direction of the public works have been,


Salary of the Clerk of the works ⅌ Annum
1.400
.—


office rent
150



a clerk in the office 300 days at 1.25
  375




1.925



If the extent of the approbation were as formerly, approaching to or exceeding 100.000, or if the objects of expenditure were More various, this expense could not be diminished without injury to the public. For a man of first rate talents & experience as a mechanic would be required to succeed Mr Lenthall as the Clerk of the Works. But in the State of the works, & under the moderate appropriation, I propose to conduct the work with the assistance of my Son as an additional Clerk. His education at College has been specially directed to the objects of my profession, he is an excellent draughtsman, a good accountant, & having employed his time in my office during the vacations in architectural studies & for the last 3 Months been entirely engaged as my assistant in the public business, he would be, independently of personal Motives, the best assistant I could procure.


I propose his Salary for this year to be
600$


The Salary of the present Clerk
 375 


The office I have removed to the Capitol
 975 


Making an annual saving to the public
 950 


To which must be added Salary of the Clerk of the works for 6 Months during which I have performed his duties myself
 700 



1650 


I therefore respectfully submit this proposition to your approbation. With the highest respect I am Yrs.
B Henry Latrobe Surv. Pblic Bldgs U.S.
